Citation Nr: 1236910	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  00-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date earlier than February 1, 2004 for the award of increased non service-connected pension benefits.

2. Entitlement to service connection for chloracne, claimed as secondary to in-service exposure to herbicides. 

3. Entitlement to service connection for claimed tinnitus. 

4. Entitlement to service connection for a claimed headache disability.

5. Entitlement to service connection for a claimed left eye disability. 

6. Entitlement to service connection for the claimed residuals of shrapnel wounds to the chest and leg. 

7. Entitlement to service connection for the claimed residuals of facial reconstruction. 

8. Entitlement to service connection for the claimed tinea corporis, tinea pedis, and allergic contact dermatitis of the armpits, hands and feet.

9. Entitlement to service connection for claimed hypertension. 

10. Whether new and material evidence to reopen the claim for service connection for residuals of a fragment wound of the left arm, the left leg, and left brow has been received.

11. Entitlement to service connection for the claimed residuals of malaria.

12. Entitlement to service connection for residuals of gunshot wounds to the face, chest, and leg. 

13. Entitlement to service connection for a claimed bilateral knee disability. 

14. Entitlement to service connection for a claimed bilateral hip disability. 

15. Entitlement to service connection for the claimed residuals of a fracture of the left arm. 

16. Entitlement to service connection for the claimed residuals of a fracture of the left hand. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran's original VA claims file has been lost; the current file reflects the efforts to reconstruct the record from other sources of information. 

The Veteran served on active duty from October 1967 to May 1969 and from February 1970 to April 1973. 

These matters come to the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the RO. 

The Board remanded the case to the RO for further development in December 2007 and June 2012.

In March 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  

Due to problems with the hearing equipment, the Veteran was afforded a separate hearing with the same VLJ in July 2012. The transcripts of these hearings have been associated with the Veteran's VA claims file.

The record also reflects that the Veteran was afforded a hearing with a VLJ in April 2007.  During this hearing, the Veteran provided testimony regarding his claim for service connection for a fragment wounds of the left arm, left leg and left brow.  This issue was also discussed during the July 2012 hearing that was conducted by the undersigned VLJ.  

Based on his testimony regarding fragment wound residuals before two separate VLJs, the Veteran is entitled to a panel decision. See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3 (Generally providing that a proceeding before the Board may be assigned either to an individual VLJ 'or to a panel of not less than three members of the Board.') However, as this issue is being granted in full, the Veteran is not prejudiced by a single judge decision. 

While the Board's June 2012 remand listed the issue of service connection for a disability manifested by volatile episodes, the record reflects that the RO granted service connection for an innocently acquired psychiatric disorder, to include depression and volatile episodes, in a November 2011 rating decision. 

While the RO classified the Veteran's disability as PTSD, the rating decision clearly indicates that depression and volatile episode were "considered part of his initial claim." 

The Veteran has not disagreed with this decision. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for claimed residuals of multiple gunshot wounds, malaria, a bilateral knee disability, a bilateral hip disability, and fracture residuals of the left arm and left hand are addressed in the remand portion of the decision below and are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1. The Veteran is found to have submitted a claim seeking an increased pension award on October 6, 2003.  

2. An increased pension award was granted by the RO, effective on January 5, 2004.

3. The Veteran served in the Republic of Vietnam and has been diagnosed with chloracne. 

4. The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset during the Veteran's active service.

5. The currently demonstrated headache disability is shown as likely as not to have had its clinical onset during the Veteran's active service.

6. The currently diagnosed weakness of the left eyelid is shown as likely as not to have had its clinical onset during the Veteran's active service.

7. The currently demonstrated scars of the chest and bilateral legs are shown as likely as not to have had their clinical onset during the Veteran's active service. 

8.  The currently demonstrated residual facial reconstruction scars are shown as likely as not to be due to a gunshot wound sustained by the Veteran while on active duty. 

9.  The currently demonstrated tinea corporis, tinea pedis and allergic contact dermatitis of the armpits, hands, and feet are shown as likely as not to have had their clinical onset during the Veteran's active service. 

10.  The Veteran is shown as likely as not to have developed hypertension during the first year after his separation from active service.

11.  The evidence associated with the claims folder subsequent to the prior denial of service connection raises a reasonable possibility of substantiating the Veteran's claim of service connection for the residuals of a fragment wound of the left arm, left leg, and left brow.  

12. The currently demonstrated scars of the left arm, left leg and left brow are shown as likely as not to be due to be shrapnel wounds sustained by the Veteran during his period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 6, 2003, but not earlier, for the grant of an increased pension award have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2011).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by chloracne is due to his presumed exposure to Agent Orange that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3. By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4. By extending the benefit of the doubt to the Veteran, his diability manifested by headaches is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5. By extending the benefit of the doubt to the Veteran, his disability manifested by left eyelid weakness is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

6. By extending the benefit of the doubt to the Veteran, his disability manifested by residual scars of the chest and legs is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

7.  By extending the benefit of the doubt to the Veteran, his disability manifested by residual facial reconstruction scars is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

8.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinea corporis, tinea pedis, and allergic contact dermatitis of the armpits, hands and feet is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

9. By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is presumed to have been incurred in the Veteran's active duty. 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

10. New and material evidence has been received to reopen the claim of service connection for residuals of fragment wounds to the left arm, left leg and left brow. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that the Board is granting the Veteran's service connection and earlier effective date claims. 

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the benefits sought on appeal.


II. Earlier Effective Date Claim

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2011). 

The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a). 

This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2011). 

The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits. 38 C.F.R. § 3.157(b)(2) (2011). Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought. 38 C.F.R. § 3.157(b)(1) (2011).   

Here, in an October 6, 2003 statement, the Veteran reported that he had a 30 percent service-connected disability but received an improved pension because it is to his advantage.  He further stated that he was legally separated from his wife and had two dependent children and requested that VA recalculate his income to determine if he is receiving the appropriate amount of benefits. 

In a March 2005 administrative decision, the RO increased the Veteran's pension award, effective on January 5, 2004.  The RO stated that it assigned the effective date of January 5, 2004 because it was the date his claim for an increased pension award was received. 

Upon inspection, the Veteran's application for an increased pension award was not date stamped by the RO. Therefore, as the record does not clearly indicate when the Veteran's claim was received, and in resolving all doubt in favor of the Veteran, the Board finds that the Veteran's claim was filed on the day it was signed, October 6, 2003. 

The Board has reviewed the Veteran's VA claims folder and can find no indication of record that there was a pending, unacted upon claim for an increased pension award prior to October 6, 2003.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  

In his March 2005 Notice of Disagreement, the Veteran stated that the effective date for his increased pension award should be "on or about January 1998" when his original claim for a pension was filed. He reported that he had been unemployable since this time. 

The Veteran has not alleged, and the record does not reflect, that there existed a prior, unacted upon claim for an increased pension benefits. Nor has he pointed to any communication to VA which could serve as a prior application for an increased pension benefits. 

While the Veteran contends that his increased pension benefits should have been assigned a January 1998 effective date, the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a).  

A review of the record reveals that there was no communication from the Veteran or a representative of the Veteran to VA which can be interpreted as a claim for increased pension benefits prior to October 6, 2003.  

Accordingly, the Board concludes that the Veteran filed a claim seeking an increase in his pension benefits on October 6, 2003.  That being the case, an increased pension award should be granted as of that date.  See 38 C.F.R. § 3.400 (2011).

In summary, based upon a complete review of the evidence on file, and for reasons and bases expressed, the Board finds that an effective date of October 6, 2003 is the earliest effective date assignable for the increase in pension benefits as a matter of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The appeal is accordingly allowed to that extent.


III. Service Connection Claims

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic.'  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet.App. 498 (1995).

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154 (b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.

Competent evidence of a current disability and of a nexus between service and a current disability is still required. Wade v. West, 11 Vet.App. 302 (1998).

The ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.

The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis. See VAOPGCPREC 12-99 (1999). 

A Veteran can attest to factual matters of which he or she has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet.App. 362, 368 (2005).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases, to include chloracne, shall be service connected.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions. See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).

A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183, 186 (1997); see also Bostain v. West, 11 Vet.App. 124, 127 (1998).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence')). See also Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (Observing that '[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible').

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


	A. Chloracne

The record shows that the Veteran has been diagnosed with chloracne. See, e.g., a June 2008 VA treatment record.

It is also undisputed that the Veteran is presumed to have been exposed to Agent Orange based on his service in the Republic of Vietnam. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2011). 

As the Veteran has been diagnosed with chloracne, and is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam, service connection is warranted based on the presumptions contained in 38 C.F.R. § 3.309(e). 


	B. Tinnitus

The Veteran has testified that he experienced acoustic trauma during service as a result of firing a 50 caliber weapon without hearing protection and due to other excessive noise exposure related to combat.  See the July 2012 hearing transcript, page 22.

The Veteran's service personnel records document that he served in the Republic of Vietnam and received the Combat Infantryman Badge. These records also indicate that the Veteran received multiple gunshot and shrapnel wounds.  As a result, the service personnel records are supportive of his allegation of exposure to acoustic trauma from combat.

A VA General Counsel Precedential Opinion holds that credible lay statements can also establish combat status. VAOGCPREC 12-99, at para. 11 (Oct. 18, 1999). In-service acoustic trauma has therefore been demonstrated. 

Overall, the Veteran's complaints of and treatment for tinnitus after acoustic trauma from combat during service reflect more than 'isolated' findings, thereby revealing a chronic tinnitus condition. 38 C.F.R. § 3.303(b).

The Veteran's post-service treatment records include a February 2003 audiology consult that reported that the Veteran had constant tinnitus which developed during service.  An August 2004 VA audio treatment record also reported that the Veteran's tinnitus developed during his active duty service. 

The Veteran was afforded a VA audiological examination in July 2006.  After conducting a physical examination and an interview, the VA examiner stated that the Veteran's tinnitus was "due to the same etiology as [the service-connected bilateral] hearing loss." Specifically, that the Veteran's tinnitus is due to an 1969 in-service explosion. 

Upon review, the Veteran's claims file does not contain any opinions suggesting that the Veteran's tinnitus is not related to his in-service acoustic trauma. 

Thus, on this record, the claimed tinnitus is shown as likely as not to be due to the exposure to harmful noise levels during the Veteran's period service, including active duty in the Republic of Vietnam.   

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.   


	C.  A Headache Disability

The Veteran's service treatment records document that he received treatment for headache in April 1969.  At that time the Veteran reported that "he was drinking last night but remembers nothing of the evening except that he was beat up on the [left] side of the [his] face."  He was admitted for observation and diagnosed with a possible concussion. 

While receiving post-service VA treatment following his first period of active duty service, in July 1969, the Veteran stated that he had experienced a head injury in-service due to a concussion grenade.  In this capacity the Board notes that the Veteran's service personnel records indicate that he received gunshot wounds and shrapnel.  

In a February 1970 self-report of medical history, completed prior to his second period of service, the Veteran reported having a past history of a head injury.  Accordingly, the Board finds that the Veteran incurred an in-service head injury.

The post-service VA outpatient treatment records serve to document that the Veteran received treatment for a headache in July 1969.  He was noted to be receiving ongoing treatment for cluster headaches in a November 2001 VA treatment record. The Veteran was also diagnosed with a headache disorder in a May 2011 VA treatment record. 

During the March 2012 hearing, the Veteran testified that he had experienced migraine headaches since his active duty service.  See the hearing transcript, page 2. As noted, the Veteran is competent to report on symptoms he experiences.  See Layno, supra.

The Board finds that the Veteran's credible assertions of recurrent headaches since service and the VA treatment records which diagnose the Veteran with headaches sufficient for the purpose of establishing a continuity of symptomatology since service.  

Accordingly, when viewed as a whole, the Board finds the evidence to be in equipoise in showing that the current headache disorder as likely as not had its clinical onset during service. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


	D. A left eye disability and residuals of shrapnel to the chest and leg

The Veteran has testified that he has a left eye disability and residuals scars to the chest and leg as a result of shrapnel wounds sustained while he was on active duty. See the July 2012 hearing transcript, pages 6, 10-11.

As noted, the Veteran's service personnel records document that he served in the Republic of Vietnam and received the Combat Infantryman Badge. These records also serve to show that the Veteran received multiple gunshot and shrapnel wounds due this combat service. 

As a result, the Veteran's service personnel records are supportive of his lay assertions. As noted, a VA General Counsel Precedential Opinion holds that credible lay statements can also establish combat status. VAOGCPREC 12-99, at para. 11 (Oct. 18, 1999).

Following his separation from service, in an October 1969 VA treatment record, the Veteran complained that he was "wounded by a grenade blast in February 1969." It was noted that he had "localized weakness of the left eyelid."  

The record also shows that the Veteran continued to experience left eye problems.  Specifically, the Veteran complained of left eye pain while receiving VA treatment in May 1981.  He underwent surgery to the left eye in June 2010. 

With respect to his chest and leg scars, a January 2001 VA examination showed that the Veteran had multiple scars on his right and left thighs.  An August 2005 VA treatment record stated that the Veteran had a left leg wound secondary to an injury sustained in 1969.  In an August 2004 VA scar examination, it was noted that the Veteran had a 1.4 cm scar on his left sternum.  

The Veteran has credibly testified that he had these scars since his period of active duty.  See, e.g., the July 2012 hearing transcript, page 5.  As a layperson, the Veteran is competent to report the existence of scars.  See Layno, supra.

The Board finds that the Veteran's credible assertions of recurrent left eye problems and scars since service, along with the VA treatment records which diagnose the Veteran with left eye muscle weakness and scars sufficient for the purpose of establishing a continuity of symptomatology since service.  

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the Veteran's diagnosed left eye disability and chest and leg scars as likely as not had their clinical onset during service. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


	E. Residuals of Facial Reconstruction

The Veteran has testified that he was wounded in the face during his period of service. See, e.g., the July 2012 hearing transcript, page 4. He reports undergoing a facial reconstruction procedure in order to reduce the appearance of scars. 

A May 1972 in-service treatment record documented that the Veteran had been hospitalized for a gunshot wound to his left cheek.  As noted, the Veteran's service personnel records indicate that he received multiple gunshot wounds during service.

The Veteran's post-service treatment records show that he had been diagnosed with "bilateral healed surgical scars of reconstructive surgery over the maxilla."  See a July 1998 VA examination report; see also an August 2004 VA examination report. A current disability has therefore been demonstrated.

With respect to a competent and credible nexus, the July 1998 VA examiner stated that the Veteran's facial scars were the result of his in-service "facial trauma secondary to [a] bullet wound with secondary reconstructive surgery." 

The Board observes that the record does not contain any competent evidence that shows that the Veteran's facial scars are due to an incident or event other than that documented during his military service.  The third Shedden element has therefore been met. 

In summary, the evidence is in relative equipoise for the purpose of showing that the residuals of facial reconstruction surgery as likely as not are due to an injury suffered by the Veteran during is period of active service.  
 

F. Entitlement to service connection for tinea corporis, tinea pedis, and allergic contact dermatitis of the armpits, hands and feet

As noted, the Veteran's service treatment records document that he was seen for multiple skin complaints during service. See, e.g., a May 1972 service treatment record. An in-service injury or disease has therefore been demonstrated. 

Following his separation from service, the post-service treatment records show that he received ongoing treatment for his skin problems. See August 1981 VA treatment records (documenting severe acne and facial dermabrasion).  

The record reflects that the Veteran has been diagnosed with xerosis and tinea pedis. See a June 2008 VA treatment record.  He was also diagnosed with tinea corporis and contact dermatitis during a January 2001 VA skin examination.  A current disability has therefore been demonstrated. 

The Veteran has testified that he has experienced his current skin conditions since service.  See the March 2012 hearing transcript, page 3. 

As a layperson, the Veteran is competent to testify as to experiencing ongoing skin disabilities of the armpits, hands and feet.  

The Board also finds that the Veteran's credible assertions of recurrent skin problems since service sufficient for the purpose of establishing a continuity of symptomatology linking the claimed condition to service.  

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the demonstrated recurrent xerosis, tinea pedis, tinea corporis and contact dermatitis at least as likely as not had their clinical onset during service.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


	G. Hypertension

The evidence of record indicates that the Veteran has been diagnosed with hypertension.  During the July 2012 hearing, the Veteran testified that he was initially diagnosed with this disability in 1973, or less than one year after he separated from service. See the hearing transcript, page 38.

While the service treatment records are negative for any finding or treatment for hypertension, the Veteran's post-service treatment records include an October 1978 treatment records show  that he had been receiving treatment for hypertension since July 1978. 

As noted, portions of the Veteran's claim file have been lost through no fault of his own. VA has reconstructed as much of the record as possible, however, there is a paucity of records documenting the Veteran's initial post-service medical treatment. 

While the first post-service treatment record to diagnose the Veteran with hypertension is dated about five years after service, the Veteran is competent to testify about when he first experienced the onset of related manifestations.  

As a result, on this basis, the Veteran is found as likely as not to have developed hypertension that as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


IV. New and Material Claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Here, the Veteran's claim of service connection for residuals of a fragment wounds to the left arm, the left leg and left brow was previously denied. 

As noted, portions of the Veteran's claim folder have been lost through no fault of the Veteran. This missing evidence includes the original rating decision which denied the Veteran's claim. 

As the Board is unable to determine the grounds for the Veteran's prior denial of service connection, any recently received evidence could potentially raise a reasonable possibility of substantiating his claim.  

Therefore, as the record contains substantial evidence pertaining to the Veteran's scars, the Board finds that the record contains sufficient evidence to reopen the Veteran's claim. 

Having reopened the Veteran's previously denied claim of service connection for the residuals of fragment wounds of the left arm, the left leg and left brow, the Board will now address the claim on the merits. 

The record reflects that the Veteran has been diagnosed with multiple scars on his left thigh. See a January 2001 VA examination report.  He has been diagnosed with a "linear scar on the medial aspect of his left upper arm" during a July 1998 VA examination report.  Finally, an undated treatment record describes a 1 cm linear well-healed scar above his left brow.  

As noted, the Veteran's service personnel records document that he served in the Republic of Vietnam and received the Combat Infantryman Badge. These records also indicate that the Veteran received multiple gunshot and shrapnel wounds as a result of his service.

As a result, the Veteran's service personnel records are supportive of his lay assertions of sustaining shrapnel wounds during the combat service. 

The Veteran has also testified that he has his scars since separating from active duty.  See, e.g., the July 2012 hearing transcript, page 5.  As a layperson, the Veteran is competent to report the existence of scars.  See Layno, supra.

The Board finds that the Veteran's credible assertions of recurrent scars since service sufficient for the purpose of establishing a continuity of symptomatology since service.  

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the residual left leg, left arm and left brow scars at least as likely as not had their clinical onset during service due to shell fragment wound injuries. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

An effective date of October 6, 2003 for the award of an increased pension benefits is granted. 

Service connection for chloracne is granted. 

Service connection for tinnitus is granted.

Service connection for headaches is granted. 

Service connection for weakness of the left eyelid is granted. 

Service connection for residual scars of the bilateral legs and chest is granted. 

Service connection for facial reconstruction scars is granted.

Service connection for tinea corporis, tinea pedis, and allergic contact dermatitis of the armpits, hands and feet is granted.

Service connection for hypertension is granted.

As new and material evidence has been received to reopen the claims of service connection for residuals of fragment wounds of the left arm, the left leg and left brow, the appeal to this extent is allowed. 

Service connection for the residuals of a fragment wound of the left arm, the left leg and left brow is granted. 




REMAND

For the following reasons, the Board finds that the remaining issues must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The record indicates that the Veteran has been awarded disability benefits from the Social Security Administration.  While a copy of the SSA decision is of record, the medical and legal documents pertaining to the Veteran's claim for benefits from the SSA have not been associated with the claims folder. 

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Because the record indicates that the Veteran has applied for benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents. 38 C.F.R. § 3.159(c)(2) (2011).

The Veteran reports contracting malaria while service in the Republic of Vietnam.  While the Veteran's claims folder has been reconstructed, the service treatment records that are currently on file do not reflect that he was ever treated or diagnosed with malaria during service. 

Following his first period of active duty service, in July 1969, the Veteran reported that he was treated for malaria while in Vietnam. The record indicates that while a malaria smear was negative, the Veteran was admitted to a hospital and made a good recovery after being treated for the disease. 

Based on this evidentiary posture, the Board finds that this issue contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

These questions concern whether the Veteran has any current residuals of malaria and, if so, whether those residuals are due to an in-service injury or disease. 

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary. See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

The Veteran is also seeking service connection for the residuals of gunshot wounds to the face, chest and leg, a bilateral knee disorder, a bilateral hip condition, the residuals of a left arm fracture, and the residuals of a left hand fracture. 

While the Veteran has provided lay testimony as to the existence of his disabilities, he has not been afforded a VA examination to determine the nature of extent of his claimed conditions.  

Moreover, the medical evidence of record does not identify any current residuals of a gunshot wound to the face, chest and leg (other than the fragment wound scars which have been granted service connection), a bilateral knee or hip condition or any left arm or hand fracture residuals. 

Accordingly, a remand is warranted to determine the nature and etiology of the Veteran's claimed disabilities. These questions must be addressed by an appropriately qualified medical professional. 

A medical examination is therefore necessary. See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Accordingly, these remaining matters are being remanded to the RO for the following action:

1. The RO should take all indicated action to contact SSA for the purpose of obtaining all decisions and records from that agency that pertain to the Veteran's claim for disability benefits. Any records so obtained should be associated with the Veteran's VA claims folder. Any notice from SSA that these records are not available should be noted in the Veteran's claims folder.

2.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed residuals of malaria. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. Any testing deemed necessary should be performed. 

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that he suffers from current disability that as likely as not is due to malaria that was incurred during service. 

The examiner is asked to comment on the July 1969 post-service treatment record which notes that the Veteran was treated for malaria two months after his separation from service. 

A complete rationale for any opinion rendered must be provided.

3.  Then, the RO should schedule the Veteran for a VA examination to determine whether the Veteran has any residuals of a gunshot wounds to the face, chest and leg. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. Any testing deemed necessary should be performed. 

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that he has current disability due to the gunshot wounds of the face, chest and leg sustained during service. 

In rendering an opinion, the examiner's attention is drawn to the Veteran's service personnel record which states that the Veteran sustained multiple gunshot wounds during service. 

A complete rationale for any opinion rendered must be provided.

4. Finally, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral knee condition, bilateral hip condition, left arm fracture residuals, or a left hand fracture residuals. 

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. Any testing deemed necessary should be performed. 

For any knee disability found on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to an event or incident of his active duty, to include his statement of repeatedly banging his knees while on a boat in Vietnam. 

For any hip disability found on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to an event or incident of his active duty, to include his statement of repeatedly jarring his hips while on a boat in Vietnam. 

For any right arm or right hand fracture residual found on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to an event or incident of his active duty. 

A complete rationale for any opinion rendered must be provided

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


